NO. 12-10-00294-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '
IN RE: JOHN D. FAILS, JR.,
RELATOR                                                    '    ORIGINAL PROCEEDING

                                                           '

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Relator John D. Fails, Jr. has filed a petition for writ of mandamus complaining of the
trial court’s alleged failure to timely prosecute him in its cause number 27,984 in which he is
charged with theft by check. He urges that this failure has violated his right to a speedy trial. He
also asserts that the trial court abused its discretion in failing to respond to his motions and
requests.
         Relator admits that he has appointed counsel in the underlying cause, but states that his
counsel has “refused to communicate with him in any kind of way.” Despite his dissatisfaction
with his counsel, Relator is not entitled to hybrid representation—partially pro se and partially by
counsel. See Landers v. State, 550 S.W.2d 272, 280 (Tex. Crim. App. 1977). Because Relator
has counsel, we do not address the merits of his pro se mandamus petition. He must look solely
to his counsel for representation. Relator’s petition for writ of mandamus is denied.
Opinion delivered December 15, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)